Citation Nr: 0722151	
Decision Date: 07/23/07    Archive Date: 08/02/07	

DOCKET NO.  04-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer, claimed as the residual of exposure to ionizing 
radiation. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic headaches, claimed as the residual of exposure to 
ionizing radiation, and/or post-nasal drip. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis, claimed as the residual of post-nasal 
drip. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis, claimed as the residual of post-nasal 
drip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In decisions of August 1986, October 1992, and April 1999, 
the Board denied entitlement to service connection for skin 
cancer.  In decisions of January 1961, November 1962, April 
1982, August 1986, and April 1999, the Board denied 
entitlement to service connection for chronic headaches.  In 
decisions of January 1960, January 1961, November 1962, April 
1982, August 1986, and April 1999, the Board denied 
entitlement to service connection for chronic sinusitis.  
Finally, in a decision of April 1999, the Board denied 
entitlement to service connection for chronic bronchitis.  
Since the time of the most recent Board decision in April 
1999, the veteran has submitted additional evidence in an 
attempt to reopen his claims.  The RO continued its denial of 
service connection for the disabilities at issue, and the 
current appeal ensued.

Upon review of this case, it is clear that the veteran is 
not, in fact, claiming service connection for post-nasal drip 
itself, but rather for chronic headaches, sinusitis, and 
bronchitis felt to be related to post-nasal drip resulting 
from weather conditions while he was stationed in the 
Philippines.  Accordingly, the Board will confine its review 
solely to those issues listed on the title page of this 
decision.  

Finally, good or sufficient cause having been shown, the 
veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  In decisions of August 1986, October 1992, and April 
1999, the Board denied entitlement to service connection for 
skin cancer.

2.  Evidence submitted since the time of the Board's April 
1999 decision denying entitlement to service connection for 
skin cancer does not relate to an unestablished fact and is 
of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.  

3.  In decisions of January 1961, November 1962, April 1982, 
August 1986, and April 1999, the Board denied entitlement to 
service connection for chronic headaches.

4.  Evidence submitted since the time of the Board's April 
1999 decision denying entitlement to service connection for 
chronic headaches does not relate to an unestablished fact 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.  

5.  In decisions of January 1960, January 1961, November 
1962, April 1982, August 1986, and April 1999, the Board 
denied entitlement to service connection for chronic 
sinusitis.

6.  Evidence submitted since the time of the Board's April 
1999 decision denying entitlement to service connection for 
chronic sinusitis does not relate to an unestablished fact 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.  

7.  In a decision of April 1999, the Board denied entitlement 
to service connection for chronic bronchitis.  

8.  Evidence submitted since the time of the Board's April 
1999 decision denying entitlement to service connection for 
chronic bronchitis does not relate to an unestablished fact 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.  


CONCLUSIONS OF LAW

1.  The decisions of the Board in August 1986, October 1992, 
and April 1999 denying the veteran's claim for service 
connection for skin cancer are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the time of the Board's April 
1999 decision denying entitlement to service connection for 
skin cancer is new, but not material, and insufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3.  The decisions of the Board in January 1961, November 
1962, April 1982, August 1986, and April 1999 denying the 
veteran's claim for service connection for chronic headaches 
are final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2006).  

4.  Evidence received since the time of the Board's April 
1999 decision denying entitlement to service connection for 
chronic headaches is new, but not material, and insufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

5.  The decisions of the Board in January 1960, January 1961, 
November 1962, April 1982, August 1986, and April 1999 
denying the veteran's claim for service connection for 
chronic sinusitis are final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).  

6.  Evidence received since the time of the Board's April 
1999 decision denying entitlement to service connection for 
chronic sinusitis is new, but not material, and insufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

7.  The decision of the Board in April 1999 denying the 
veteran's claim for service connection for chronic bronchitis 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2006).  

8.  Evidence received since the time of the Board's April 
1999 decision denying entitlement to service connection for 
chronic bronchitis is new, but not material, and insufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at the time of a hearing before the undersigned 
Veterans Law Judge in April 2007, as well as VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for skin 
cancer, as well as for chronic headaches, sinusitis, and 
bronchitis.  In pertinent part, it is argued that the 
veteran's recurrent basal and squamous cell carcinoma is in 
some way the result of exposure to ionizing radiation during 
his period of active military service.  The veteran further 
contends that he has in the past and currently suffers from 
chronic headaches which are the result of exposure to 
ionizing radiation, or, in the alternative, post-nasal drip 
resulting from his service in the Philippines.  Finally, it 
is contended that the veteran suffers from chronic sinusitis 
and bronchitis, both of which are the result of post-nasal 
drip resulting from the weather during his service in the 
Philippines.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a malignancy, such as skin 
cancer, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Finally, where during military service a veteran participated 
in nuclear weapons testing, was involved in the occupation of 
Hiroshima or Nagasaki, Japan, or was a prisoner of war in 
Japan exposed to radiation from atomic bombing, the following 
diseases are presumed service connected if shown following 
service, leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gallbladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, and bronchiolo-alveolar carcinoma.  

Service connection may also be granted for the following 
diseases where the veteran was exposed to any source of 
ionizing radiation:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, prostate cancer, any other 
cancer, and lymphomas other than Hodgkin's disease.  Bone 
cancer must have become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must have 
become manifest six months or more after exposure.  Other 
listed diseases must have become manifest five years or more 
after exposure.  Other claimed diseases may be considered 
radiogenic if supported by competent scientific or medical 
evidence.  38 U.S.C.A. §§ 501, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.311 (West 2006).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here the veteran's application to 
reopen his previously denied claims for service connection 
was filed in May 2002, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to his claims.  See 
38 C.F.R. § 3.156(a) (2006).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the most recent Board 
decision in April 1999, it was noted that evidence submitted 
since the time of a prior rating decision in May 1995 denying 
entitlement to service connection for skin cancer, 
bronchitis, sinusitis, and headaches was largely duplicative 
of evidence previously assembled and considered in prior VA 
adjudications.  Accordingly, much of that evidence was not 
new, and could not be considered.  Moreover, following a 
careful review of the veteran's claims folder, the only 
copies which appeared not to have already been associated 
with the veteran's claims folder were recent copies of 
pathology and laboratory reports.  Significantly, although 
the veteran had repeatedly submitted the same copies of his 
treatment records for the period from 1947 to 1959, none of 
that evidence was new, as it was merely cumulative of 
evidence previously assembled.  

The Board further noted that, of the evidence which appeared 
to be new, there was no showing of materiality.  More to the 
point, the evidence submitted did not show that the veteran 
had current disabilities which were in any way related to his 
active service.  Rather, they showed only that he currently 
suffered from an abdominal aortic aneurysm, elevated blood 
glucose, and prostate specific antigen laboratory findings.  
Such evidence, while in the opinion of the Board "new," was 
not material to the veteran's claims for bronchitis, 
sinusitis, headaches, and skin cancer.

As for pathology and other evidence demonstrating the 
veteran's problems with basal and squamous cell carcinomas, 
there was no evidence that these disorders were in any way 
related to his active service.  The Board pointed out that 
medical evidence establishing a nexus between the veteran's 
current disabilities and service was required in order to 
succeed on a claim for service connection.  Further noted was 
that the veteran's claim for skin cancer had been previously 
developed and subsequently denied by the Board in an October 
1992 decision, which decision was affirmed by the United 
States Court of Appeals for Veterans Claims in July 1993.  
Under the circumstances, such evidence was felt not to be 
material, in that it was not probative or relevant as to 
whether the veteran's current disabilities were related to 
his active service.  

The Board recognized that the veteran had testified at a 
personal hearing that medical evidence from the period 
shortly following his active service showed that service 
connection was, in fact, warranted for the conditions at 
issue.  The Board noted, however, that while a lay person can 
provide an eyewitness account of visible symptoms, lay 
evidence or evidence from the veteran himself, without more, 
is not capable of a probative diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Under the circumstances, 
the Board was of the opinion that the veteran's testimony was 
not probative as to whether he currently suffered from such 
disabilities, or whether his skin cancer was related to 
service.  

Following a full review of all evidence then of record, the 
Board concluded that such evidence did not, in fact, 
demonstrate a relationship between the veteran's current 
disabilities and his active service.  Inasmuch as no new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for bronchitis, sinusitis, 
headaches, or skin cancer, the Board denied entitlement to 
service connection for those disabilities.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is now final.  

Evidence submitted since the time of the Board's April 1999 
decision, consisting for the most part of VA and private 
treatment records and examination reports, and the veteran's 
testimony before the undersigned Veterans Law Judge in April 
2007, while in some respects is "new" in the sense that it 
was not previously of record, is not "material."  
Significantly, many of the records submitted since the time 
of the prior Board decision are duplicates of records 
previously on file and considered during the course of prior 
Board decisions.  While it is true that, since the time of 
the Board's April 1999 decision, the veteran has received 
continued treatment for both squamous and basal cell 
carcinoma, it has yet to be demonstrated that such pathology 
is in any way the result of the veteran's period of active 
military service, including exposure to ionizing radiation.  
The veteran's claimed headaches are similarly lacking in any 
demonstrated nexus to his active service, including ionizing 
radiation or post-nasal drip resulting from his service in 
the Philippines.  While since the time of the April 1999 
Board decision, the veteran has received periodic treatment 
for what has variously been described as acute and/or chronic 
sinusitis or bronchitis, there remains no evidence whatsoever 
that either of those upper respiratory pathologies are the 
result of the veteran's active military service.  In point of 
fact, all of the evidence submitted since the time of the 
Board's April 1999 decision does not constitute new and 
material evidence sufficient to reopen the veteran's 
previously denied claims.  That is, by itself, or when 
considered with previous evidence of record, the newly 
received evidence does not relate to an unestablished fact 
necessary to substantiate the claims.  Under the 
circumstances, the veteran's appeal must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2002, May 2003, February 2004, and 
November 2005 VCAA letters.  In the letters, VA informed the 
appellant that in order to reopen his claim new and material 
evidence was needed.  VA also told the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen his claim in the above 
referenced VCAA letters.  

As to informing the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the appellant that he 
could obtain private records himself and submit them to VA.  
Finally, he was told to submit any evidence in his possession 
that pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the appellant's service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran also appeared at a hearing 
before the undersigned.

VA has not provided the appellant with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the appellant examined 
for his claim.  The appellant has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for skin cancer is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for chronic headaches is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for chronic sinusitis is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for chronic bronchitis is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


